Citation Nr: 0808320	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-39 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an effective date prior to January 21, 
2005 for the award of service connection for a genu varum 
deformity of the right knee.

2.  Entitlement to an effective date prior to January 21, 
2005 for the award of a 20 percent disability rating for 
status post right knee surgery for osteochondritis dissecans.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO that granted 
service connection for a genu varum deformity of the right 
knee, effective from January 21, 2005.

By its July 2005 decision, the RO-in addition to granting 
service connection for a genu varum deformity of the right 
knee-also increased the rating for status post right knee 
surgery for osteochondritis dissecans from 0 to 20 percent, 
effective from January 21, 2005.  In September 2005, the 
veteran submitted what can reasonably be construed as a 
notice of disagreement (NOD) as to the effective date of the 
increased evaluation.  38 C.F.R. § 20.201.  Thus far, he has 
not been furnished a statement of the case (SOC) addressing 
that issue.  38 C.F.R. § 19.29.  This matter is discussed in 
further detail, below.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an effective date prior to January 
21, 2005 for the award of service connection for a genu varum 
deformity of the right knee.  The matter of his entitlement 
to an effective date prior to January 21, 2005 for the award 
of a 20 percent disability rating for status post right knee 
surgery for osteochondritis dissecans is being REMANDED for 
additional development.


FINDINGS OF FACT

1.  The veteran was discharged from service in March 1979.

2.  No communication that can reasonably be construed as 
requesting a determination of entitlement or evidencing a 
belief in entitlement to VA benefits for a deformity of the 
right knee was received prior to January 21, 2005.


CONCLUSION OF LAW

An effective date prior to January 21, 2005 for the award of 
service connection for a genu varum deformity of the right 
knee is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to January 21, 2005 
for the award of service connection for a genu varum 
deformity of the right knee.  He maintains that the deformity 
has been present ever since service.  He argues that the 
award should therefore be made effective from 1979, when he 
was discharged from active duty.

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2007).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that the veteran has not 
been provided notice compliant with the VCAA.  A notice sent 
to the veteran in February 2005, prior to the adjudication of 
his claim, informed him of his and VA's respective duties for 
obtaining information and evidence and asked him to submit 
any pertinent evidence in his possession.  However, the 
notice was sent in connection with what the RO then believed 
was a claim for increased rating for disability of the knee 
that had already been service connected, rather than a claim 
for service connection for additional knee disability.  
Accordingly, the letter did not contain any notice with 
respect to the information and evidence required to 
substantiate a service connection claim.  In addition, 
although the RO provided the veteran notice in March 2006 of 
the manner in which ratings and effective dates are assigned 
for service-connected disabilities, that notice must be 
considered untimely inasmuch as it was sent to the veteran 
after the initial adjudication of his claim, without 
subsequent re-adjudication.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, however, that the only issue presently 
developed for the Board's review involves the proper 
effective date to be assigned for the veteran's genu varum 
deformity.  As to that matter, the veteran has received ample 
notice and opportunity to develop his claim.  In June 2005, 
the RO provided him an SOC that contained notice of the RO's 
determination on his claim; a summary of the relevant 
evidence; citations to applicable law (including 38 C.F.R. 
§§ 3.400); and a discussion of the reasons for the decision 
made by the AOJ.  In addition, as noted above, the RO has 
since provided him notice of the general manner in which 
effective dates are assigned.  Under the circumstances, the 
Board can conceive of no additional notice that could 
meaningfully supplement that which has already been supplied.  
The purpose of the law has been satisfied.

B.  The Duty to Assist

The VCAA requires that VA make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of the present matter turns, 
not on a medical determination, but rather on the date that a 
claim for service connection was received.  Thus, there is no 
need for a medical examination and/or opinion.  The veteran's 
various applications for benefits are of record, as are his 
service medical records and records of his post-service VA 
medical treatment, and he has not identified and/or provided 
releases for any other evidence that needs to be procured.  
No further development action is required.

II.  The Merits of the Veteran's Claim

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2007).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2007).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits . . . ."  38 C.F.R. § 3.155(a) (2007).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

The general rule with regard to the effective date to be 
assigned for an award of service connection is that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
See 38 C.F.R. § 3.400 (2007) (to the same effect).  An 
exception to that rule applies if an application for benefits 
is received within one year from the date of the veteran's 
discharge or release from active service, and an award is 
made on the basis of that application.  In that situation, 
the effective date of the award is made retroactive to "the 
day following the date of discharge or release . . . ."  
38 U.S.C.A. § 5110(b)(1) (West 2002).  See 38 C.F.R. 
§ 3.400(b)(2) (2007) (to the same effect); Wright v. Gober, 
10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) 
"applies only to those awards of disability compensation 
actually based on a claim filed within one year after the 
veteran's separation").

In the present case, the evidence shows that the veteran 
underwent surgery during service in April 1977 for 
osteochondritis dissecans of the right knee.  He was 
discharged from service in March 1979 and first filed a claim 
for service connection in November 1993.  It was clear from 
the veteran's November 1993 application that he was seeking 
service connection for right knee disability.  However, there 
was nothing in the application to suggest that he was seeking 
service connection for a deformity of the right knee.  Nor 
was there any competent evidence of a current deformity.  
Indeed, the most recent medical evidence then available-the 
report of the veteran's service separation examination, dated 
in January 1979-indicated that his lower extremities were 
found to be normal with the sole exception of a right knee 
scar (presumably the result of the surgery in April 1977).

In May 1994, the RO adjudicated the veteran's claim for 
benefits, granting service connection for "status post right 
knee surgery for osteochondritis dissecans."  The RO 
assigned a zero percent (noncompensable) evaluation therefor 
under Diagnostic Code 5299-5259, effective from November 
1993.  Consistent with the scope of the veteran's claim, and 
the evidence then available, the RO took no action on the 
matter of his entitlement to service connection for a 
deformity of the knee.  The RO notified the veteran of its 
decision, and of his appellate rights, and he did not 
initiate an appeal or otherwise object to the RO's 
determination.

Thereafter, no further application for benefits was received 
until January 21, 2005.  In April 2005, while that 
application was pending, the veteran mentioned for the first 
time that his right knee was "disfigured."  The presence of 
a deformity (genu varum) was confirmed on VA examination in 
June 2005, and in July 2005, the RO, among other things, 
granted service connection for a genu varum deformity of the 
right knee, effective from January 21, 2005.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the assignment 
of an effective date prior to January 21, 2005 for the award 
of service connection for a genu varum deformity of the right 
knee.  As noted above, the veteran first filed a claim for 
service connection in November 1993; more than a year after 
his discharge from service.  He made no mention of a right 
knee deformity at that time.  Nor did the evidence indicate 
that such a deformity was present.  It was not until April 
2005 that the veteran mentioned, in connection with a new 
claim received on January 21, 2005, that his right knee was 
disfigured.  Because the record contains no earlier 
communication that can reasonably be construed as requesting 
a determination of entitlement or evidencing a belief in 
entitlement to VA benefits for a deformity of the right knee, 
the appeal of this issue must be denied.


ORDER

An effective date prior to January 21, 2005, for the award of 
service connection for a genu varum deformity of the right 
knee, is denied.




REMAND

As noted above, the veteran has filed what can reasonably be 
construed as a timely NOD with respect to the matter of his 
entitlement to an effective date prior to January 21, 2005 
for the award of a 20 percent disability rating for status 
post right knee surgery for osteochondritis dissecans.  See 
Introduction, supra.  To date, no SOC as to that matter has 
been furnished.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that when an appellant files a 
timely NOD as to a particular issue, and no SOC is furnished, 
the Board should remand, rather than refer, the issue for the 
issuance of a SOC.

For the reason stated, this claim is REMANDED for the 
following actions:

Unless the claim is resolved by granting the 
benefits sought or the NOD is withdrawn, 
furnish an SOC to the veteran, in accordance 
with 38 C.F.R. § 19.29, concerning the 
matter of his entitlement to an effective 
date prior to January 21, 2005 for the award 
of a 20 percent disability rating for status 
post right knee surgery for osteochondritis 
dissecans.  This issue should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


